UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4263


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICKY RAY SEABOLT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cr-00032-REM-JSK-1)


Submitted:    November 13, 2008            Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant. Stephen Donald Warner, Assistant United
States Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ricky Ray Seabolt pled guilty to aiding and abetting

the attempted manufacture of methamphetamine, and the district

court sentenced him to a 168-month term of imprisonment.                                   On

appeal, counsel has filed an Anders 1 brief, concluding that there

are no meritorious issues for appeal, but questioning whether

the   district      court     erred     in     calculating       Seabolt’s        Guidelines

range and in choosing an appropriate sentence.                            The Government

has moved to dismiss the appeal based upon Seabolt’s waiver of

appellate rights in his plea agreement. 2                        Although informed of

his right to do so, Seabolt has not filed a pro se supplemental

brief.     We affirm in part and dismiss in part.

             A    defendant       may   waive       the    right   to   appeal      if   that

waiver      is      knowing       and        intelligent.          United     States       v.

Amaya-Portillo, 423 F.3d 427, 430 (4th Cir. 2005).                                Generally,

if the district court fully questions a defendant regarding the

waiver of his right to appeal during the Fed. R. Crim. P. 11

colloquy,     the    waiver       is    both       valid   and     enforceable.       United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                                      The

question     of   whether     a    defendant        validly      waived     his    right   to



      1
          Anders v. California, 386 U.S. 738 (1967).
      2
       Seabolt waived the right to appeal “any sentence, or the
manner in which it was determined, on any ground whatever.”



                                               2
appeal is a question of law that we review de novo. United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

             Our     review      of    the    Rule   11     hearing     discloses       that

Seabolt    was     informed      of     the    nature     of    the    waiver     and    its

potential consequences and that he understood.                           Thus, we find

the   waiver     valid     and    enforceable.            Moreover,     the    sentencing

issues raised on appeal fall within the scope of the waiver.                             We

therefore grant, in part, the Government’s motion to dismiss and

dismiss this portion of the appeal.

             Although the waiver provision in the plea agreement

precludes      our   review      of     the    sentence,       the    waiver    does    not

preclude our review of any errors in Seabolt’s conviction that

may be revealed by our review pursuant to Anders.                          Nonetheless,

our review of the transcript of the plea colloquy leads us to

conclude    that     the    district         court   ensured     that    the    plea    was

entered     knowingly      and        voluntarily     and      was    supported    by    an

independent factual basis. See United States v. DeFusco, 949

F.2d 114, 119-20 (4th Cir. 1991). Thus, we deny, in part, the

Government’s motion to dismiss and affirm the conviction.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.            We therefore affirm Seabolt’s conviction

and dismiss the appeal of his sentence.                          This court requires

that counsel inform the client, in writing, of the right to

                                              3
petition   the    Supreme        Court   of       the   United    States   for    further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move      in   this    court      for   leave    to   withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was   served     on   the    client.          We    dispense     with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                              4